Opinion issued November 23, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00589-CR
                            ———————————
              IN RE KEVIN NEWELL MCCRACKEN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Kevin Newell McCracken, incarcerated and proceeding pro se, has

filed a petition for writ of mandamus, seeking an order to compel the trial court to

conduct an examining hearing.1

      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a).

                                 PER CURIAM

1
      The underlying case is The State of Texas v. Kevin Newell McCracken, cause
      number 21-CR-0396, pending in the 405th District Court of Galveston County,
      Texas, the Honorable Jared Robinson presiding.
Panel consists of Chief Justice Radack and Justices Kelly and Landau.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2